PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4235


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

EDGAR JAVIER BELLO MURILLO, a/k/a Payaso,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cr-00310-GBL-3)


Argued:   January 28, 2016                  Decided:   June 14, 2016


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Niemeyer and Judge Duncan joined.


ARGUED: John Cady Kiyonaga, LAW OFFICE OF JOHN C. KIYONAGA,
Alexandria, Virginia, for Appellant.     Ross Brandon Goldman,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.   ON BRIEF: Stacey K. Luck, Human Rights & Special
Prosecutions Section, Leslie R. Caldwell, Assistant Attorney
General, Sung-Hee Suh, Deputy Assistant Attorney General,
Criminal Division, Appellate Section, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Dana J. Boente, United States
Attorney, Richard Cooke, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.
KING, Circuit Judge:

      Defendant     Edgar      Javier         Bello     Murillo    appeals       his

convictions in the Eastern District of Virginia arising from the

murder in South America of Special Agent James Terry Watson of

the Drug Enforcement Administration (the “DEA”).                  At the time of

his death, Agent Watson — as an Assistant Attaché for the United

States Mission in Colombia — was an internationally protected

person    (an   “IPP”).      Bello,   a       citizen   of   Colombia,     has   not

contested his involvement in crimes against Watson.                        Indeed,

Bello pleaded guilty to offenses of kidnapping conspiracy and

murder of an IPP.         He reserved the right to pursue this appeal,

however, on the ground that his prosecution in this country for

offenses committed in Colombia contravened the Fifth Amendment’s

Due   Process   Clause.       As   explained      below,     we   affirm   Bello’s

convictions.



                                        I.

                                        A.

      Agent Watson began serving the DEA in the year 2000, having

previously worked as a Sheriff’s Deputy in Louisiana and as a

Deputy United States Marshal in Mississippi. 1                In July 2010, the



      1As part of his plea agreement with the United States
Attorney, Bello stipulated to facts regarding his involvement in
(Continued)
                                          2
DEA assigned Watson to its field office in Cartagena, Colombia.

That same month, Watson was accredited by the United States and

Colombia as an Assistant Attaché for the United States Mission

in Colombia.       By virtue of his diplomatic status, Watson became

an   IPP   and    was    thereby        protected       by    the     Convention     on   the

Prevention       and    Punishment        of    Crimes       Against     Internationally

Protected       Persons,        Including           Diplomatic        Agents    (the      “IPP

Convention,” or the “Convention”), opened for signature Dec. 14,

1973, 28 U.S.T. 1975, 1035 U.N.T.S. 167. 2

      Bello      drove     a    taxicab        in     Bogotá,       Colombia,    where     he

conspired       with    other     taxi     drivers       to     mug    and     rob   wealthy

passengers       through       “paseo    millionario”         (“millionaire’s          ride”)

armed robberies.           The conspirators would execute their robbery

schemes through a series of choreographed maneuvers.                            First, one

taxi driver would pick up an affluent-looking customer and then

signal     to    the     others.          Next,        another      taxicab      containing

additional conspirators would pull in behind the first.                                 Armed

with weapons such as tasers and knives, the conspirators from

the second taxicab would enter the first and rob its passenger.



Agent Watson’s murder. We draw our factual recitation from the
record and that statement of facts.
      2The United States signed the IPP Convention on December
28, 1973. The Convention became effective on February 20, 1977,
and Colombia adopted it on January 16, 1996.



                                               3
The assailants would demand from the victim his cash, valuables,

credit     cards,       and    personal-identification                  numbers        for    bank

accounts.         Typically,        another      conspirator          —    in    yet    a     third

taxicab — would support the robbery efforts by blocking traffic,

acting    as     a   lookout,       or    using        the      victim’s    bank       cards    to

withdraw cash.

      On or about June 20, 2013, a taxicab operated by one of

Bello’s      coconspirators           picked         up       Agent   Watson      in     Bogotá.

Carrying     a    knife,      Bello      rode     in      a    second     taxicab      with    his

codefendant Edwin Gerardo Figueroa Sepulveda.                              After travelling

a short distance with Agent Watson, the driver of the first

taxicab pretended that his vehicle was experiencing mechanical

problems and stopped, allowing the second taxicab to pull in

behind.        Bello and Figueroa Sepulveda then exited the second

taxicab and entered the first to rob Watson.                               Inside, Figueroa

Sepulveda tased Watson, and Bello stabbed the American diplomat

at   least       four   times.           Watson       ultimately        escaped        from    his

assailants, but he later died from the stab wounds.                                    Within a

few days, Bello was arrested in Colombia.

                                                B.

                                                1.

     On July 18, 2013, the federal grand jury in Alexandria,

Virginia,        returned      an     indictment              against      six    defendants,

including Bello and lead defendant Figueroa Sepulveda, for their

                                                4
involvement in Agent Watson’s murder.                 In pertinent part, the

indictment charged Bello with four offenses:                murder of an IPP,

in contravention of 18 U.S.C. § 1116(a) (“Count 1”); murder of

an officer and employee of the United States, in violation of 18

U.S.C.   § 1114   (“Count   2”);    conspiracy        to   kidnap     an    IPP,   in

contravention of 18 U.S.C. § 1201(c) (“Count 3”); and kidnapping

an IPP, in violation of 18 U.S.C. § 1201(a) (“Count 4”).                     Counts

1, 2, and 4 included allegations of aiding and abetting under 18

U.S.C. § 2.

      On August 22, 2013, the United States requested Bello’s

extradition   from     Colombia     for       prosecution       in    the   Eastern

District of Virginia.       Pursuant to Colombia’s obligations under

the IPP Convention, the Colombian Minister of Justice and Law

referred the extradition request to Colombia’s Supreme Court of

Justice.   On April 2, 2014, that court ruled that Bello could be

extradited to the United States for prosecution on Counts 1, 3,

and 4 — the alleged offenses against an IPP — but not on Count

2.

      Thereafter, by an executive resolution of June 18, 2014,

the Colombian Minister of Justice and Law — acting on behalf of

the President of Colombia — ordered Bello’s extradition to the

United States for prosecution on Counts 1, 3, and 4, and denied

the   extradition    request   as   to       Count   2.    In    so   ruling,      the

Minister relied on the Colombian court decision, observing that

                                         5
“the crime must be considered as committed not only in the place

where the events physically happened but also in the territory

of the United States of America,” which “has the right to claim

jurisdiction to investigate and try the conduct that affected

its key interests.”    See United States v. Figueroa Sepulveda,

No. 1:13-cr-00310 (E.D. Va. Feb. 18, 2015), ECF No. 292-1, at

29-30 (internal quotation marks and footnote omitted). 3     Bello

was thereafter extradited to this country and first appeared in

the Eastern District of Virginia on July 2, 2014.        Two weeks

later, the district court dismissed Count 2 as to him.

                               2.

     Invoking the “notice requirement” of the Fifth Amendment’s

Due Process Clause, Bello sought dismissal of the three charges

on which he had been extradited.    See United States v. Figueroa

Sepulveda, No. 1:13-cr-00310 (E.D. Va. Sept. 15, 2014), ECF No.

119, at 1.   Critical to Bello’s argument was that the government

did “not allege (nor, apparently, could it based on the known

facts) that the conduct in this case was intentionally directed

at a United States citizen, much less an agent of the United



     3 The June 18, 2014 executive resolution of the Colombian
Minister of Justice and Law ordering Bello’s extradition to this
country is contained in materials the Colombian government
provided to the U.S. Embassy in Bogotá.       The United States
Attorney filed certified translations of those materials in the
district court proceedings.



                                6
States     Government.”         Id.     at        5-6.      Bello    contended        that,

“[a]bsent a specific intent to harm American people, property or

interests, or knowledge that [his] conduct would do so, it is

fundamentally unfair and inconsistent with American notions of

due process for [him] to be tried in an American court.”                            Id. at

6.

     As    explained    in    its     opinion       of    November    6,    2014,     which

relied primarily       on    our     recent       decision    in    United    States    v.

Brehm, 691 F.3d 547 (4th Cir. 2012), the district court denied

the dismissal motion.          See United States v. Figueroa Sepulveda,

57 F. Supp. 3d 618 (E.D. Va. 2014).                        In so doing, the court

ruled    that   Bello’s      “due    process        rights   are     not    violated    by

prosecuting     him    in     the     United       States    for     the     murder     and

kidnapping of [Agent Watson] because exercising extraterritorial

jurisdiction     for   these        offenses       is    proper     under    the    Fourth

Circuit’s test set forth in Brehm.”                      Id. at 620.        Applying the

Brehm test, the court concluded that Bello’s prosecution in the

United States was neither arbitrary nor unfair, because Bello’s

offenses affected a “significant American interest,” id. at 622,

and he had “ample reason to anticipate being prosecuted for his

conduct ‘somewhere,’” id. at 623.

                                             3.

        In December 2014, pursuant to Rule 11 of the Federal Rules

of Criminal Procedure, Bello executed his plea agreement with

                                             7
the United States Attorney, agreeing to enter conditional pleas

of guilty on Counts 1 and 3.                The plea agreement reserved to

Bello “the right to appeal the Court’s adverse determination

concerning the defendant’s Motion to Dismiss for Violation of

the Notice Requirement of the Fifth Amendment Due Process Clause

(Docket No. 119).”       See United States v. Figueroa Sepulveda, No.

1:13-cr-00310 (E.D. Va. Dec. 19, 2014), ECF No. 257, at 6 ¶ 7.

The plea agreement specified that “Count 1 charges the defendant

with    aiding   and     abetting     the      murder     of   an   [IPP],”       in

contravention     of   18    U.S.C.   §§ 1116(a)         and   2,   and    further

explained that “Count 3 charges the defendant with conspiracy to

kidnap an [IPP],” in violation of 18 U.S.C. § 1201(c).                    Id. at 1

¶ 1.    On December 19, 2014, the district court conducted a Rule

11   hearing.     At   the   hearing,       Bello   entered    guilty     pleas   on

Counts 1 and 3.        In exchange, the government moved to dismiss

Count 4 as to him.       The court dismissed Count 4 and approved the

plea agreement.

       On April 16, 2015, the district court sentenced Bello to

concurrent sentences of 440 months in prison on Counts 1 and 3.

Bello   timely   noted   this   appeal,       and   we   possess    jurisdiction

pursuant to 28 U.S.C. § 1291.




                                        8
                                      II.

    Bello’s sole claim on appeal is that his prosecution in the

United    States    contravened   the       Fifth       Amendment’s   Due     Process

Clause.     We review de novo a properly preserved constitutional

claim.     See United States v. Hall, 551 F.3d 257, 266 (4th Cir.

2009).

                                        A.

    The     Fifth    Amendment    provides         that    no    person     shall    be

“deprived of life, liberty, or property, without due process of

law.”     See U.S. Const. amend. V.                In our Brehm decision, we

recognized that the enforcement of an extraterritorial statute

“in a particular instance must comport with due process.”                            See

United States v. Brehm, 691 F.3d 547, 552 (4th Cir. 2012). 4                          We

also observed that certain of our sister circuits approach the

due process inquiry by asking whether there is “a sufficient

nexus    between    the   defendant   and        the    United   States,”    so     that

applying    a   particular    statute       to    the    accused   “would     not     be

arbitrary or fundamentally unfair.”                See id. (internal quotation

    4  Bello does not contest the district court’s ruling that
the statutes underlying his convictions on Counts 1 and 3 apply
extraterritorially, i.e., they reach offenses committed outside
the United States.   See Figeuroa Sepulveda, 57 F. Supp. 3d at
620 (recognizing that “[t]he plain language of the[] statutes
rebuts the presumption against extra-territoriality by codifying
Congress’ intent that extraterritorial jurisdiction be applied
regardless of where the offenses occur” (relying on E.E.O.C. v.
Arabian Am. Oil Co., 499 U.S. 244, 248 (1991))).



                                        9
marks omitted) (citing United States v. Yousef, 327 F.3d 56, 111

(2d Cir. 2003); United States v. Davis, 905 F.2d 245, 248–49

(9th Cir. 1990)).               We then assessed the constitutionality of

Brehm’s prosecution under that arbitrary-or-unfair framework.

      Here, the district court employed the same arbitrary-or-

unfair framework, and the parties accede to its applicability in

this appeal.            We are content to utilize that framework today.

Pursuant     thereto,         we    agree    with     Bello’s    concession         at    oral

argument that his criminal prosecution in the United States was

not arbitrary.           As we indicated in Brehm, it is not arbitrary to

prosecute     a     defendant        in   the    United      States    if    his    “actions

affected significant American interests” — even if the defendant

did not mean to affect those interests.                       See 691 F.3d at 552-53.

Certainly,        the    United      States     has    a    significant       interest     in

protecting        its     diplomatic        agents     while    they    represent         this

country abroad, and that very interest was affected by Bello’s

crimes against Agent Watson.

      Bello’s due process claim thus rests solely on the premise

that his prosecution in this country was fundamentally unfair,

because he did not know that Agent Watson was an American IPP

and   thus    could       not      have   foreseen     being    haled       into   a   United

States court for the offenses he committed in Colombia.                                     We

explained     in     Brehm,        however,     that       “[f]air    warning      does    not

require      that       the   defendants        understand      that    they       could    be

                                                10
subject to criminal prosecution in the United States so long as

they would reasonably understand that their conduct was criminal

and would subject them to prosecution somewhere.”                           See 691 F.3d

at 554 (quoting United States v. Al Kassar, 660 F.3d 108, 119

(2d Cir. 2011)); see also United States v. Ali, 718 F.3d 929,

944     (D.C.   Cir.    2013)     (“What        appears     to    be       the   animating

principle governing the due process limits of extraterritorial

jurisdiction is the idea that ‘no man shall be held criminally

responsible for conduct which he could not reasonably understand

to be proscribed.’” (quoting Bouie v. City of Columbia, 378 U.S.
347, 351 (1964))).

      Simply put, a defendant is “not ensnared by a trap laid for

the   unwary”    when    he     has    engaged     in     conduct       that     “is   self-

evidently criminal.”            See Brehm, 691 F.3d at 554 (quoting Al

Kassar, 660 F.3d at 119).                Because kidnapping and murder are

“self-evidently criminal,” it was not fundamentally unfair to

prosecute Bello in the United States.                   Accord Brehm, 691 F.3d at

554   (concluding       that     prosecution       in     United       States     was   not

fundamentally unfair where South African defendant working for

American    contractor         stabbed    British       victim        at    NATO-operated

military base in Afghanistan); Al Kassar, 660 F.3d at 119 (same

where    foreign    defendants        supplied     weapons       to     known    terrorist

organization       overseas      for     use      against        U.S.      citizens      and



                                           11
property).          Absent    fundamental       unfairness,         Bello’s       Fifth

Amendment due process claim fails under Brehm.

                                        B.

       Brehm also supports the proposition that the IPP Convention

alone gave Bello notice sufficient to satisfy due process.                           In

Brehm,    the    South   African      defendant    was      prosecuted       in    this

country for stabbing his British victim at Kandahar Airfield,

where the heavy American presence was regulated in part by a

written agreement in which the Afghan government authorized ours

“to exercise its criminal jurisdiction over the personnel of the

United States.”       See 691 F.3d at 553 (internal quotation marks

omitted).        Moreover,    Brehm    had    signed   an    agreement     with     the

American military contractor that employed him acknowledging the

United    States’    criminal    jurisdiction.         See    id.     at   549.      We

concluded that Brehm should have reasonably understood that he

was subject to prosecution somewhere for the stabbing, “all the

more so in light of the relevant provisions of his employment

contract.”        See id. at 554.            That is, not only was Brehm’s

conduct “self-evidently criminal” so as to thwart the argument

that     his    prosecution     was     fundamentally         unfair,      but      the

employment contract “constituted notice of the [United States’

criminal       jurisdiction    under    its     agreement      with    the        Afghan

government] sufficient to dispel any surprise.”                 See id.



                                        12
       Along similar lines, the D.C. Circuit has recognized that

“a treaty may provide notice sufficient to satisfy due process.”

See Ali, 718 F.3d at 945.                  More specifically, the court of

appeals articulated that, when a treaty provides “global notice

that certain generally condemned acts are subject to prosecution

by any party to the treaty,” the Fifth Amendment “demands no

more.”     Id. at 944 (citing with approval United States v. Shi,

525 F.3d 709 (9th Cir. 2008)).

       Relevant to Bello’s prosecution in the United States, the

IPP Convention provides that each signatory nation, or “State

Party,” must criminalize particular acts committed against an

IPP, including kidnapping and murder.                See IPP Convention, art.

III, opened for signature Dec. 14, 1973, 28 U.S.T. 1975, 1035

U.N.T.S. 167.          The Convention requires each State Party to “take

such measures as may be necessary to establish its jurisdiction

over [those] crimes,” when “committed in the territory of that

State” or when “committed against an [IPP] who enjoys his status

as such by virtue of functions which he exercises on behalf of

that     State.”        Id.   at    art.    III,   ¶ 1.        According    to    the

Convention, the instrument itself may serve “as the legal basis

for extradition” between two State Parties.                    Id. at art. VIII,

¶ 2.       The     Convention       also   specifies      that     the   crimes    of

kidnapping       and    murdering    an    IPP   “shall   be     treated,   for   the

purpose of extradition between State Parties, as if [they] had

                                           13
been committed not only in the place in which [they] occurred

but also in the territories of the States required to establish

their jurisdiction.”          Id. at art. VIII, ¶ 4.

      The foregoing provisions of the IPP Convention give global

notice that Colombia, as a State Party to the Convention, must

establish jurisdiction over any kidnapping or murder of an IPP

committed     in    its    territory.      Meanwhile,      other       State   Parties

(including the United States) must establish jurisdiction over

the kidnappings and murders of their IPPs, wherever those crimes

occur.      When an IPP has been kidnapped or murdered in Colombia

and   the    Colombian       authorities       have    apprehended      the    alleged

offender,     the        Convention     affords       Colombia    the     option     of

prosecuting him or extraditing him to the country that accorded

the victim his IPP status.            As suggested in Brehm and supported

by decisions of our sister circuits, including Ali and Shi, that

global notice       alone     is   sufficient     to    quell    any    concern    that

Bello’s prosecution in the United States for his crimes against

Agent Watson contravened due process.

                                          C.

      Finally,      we    reject   Bello’s      contention       that   because     the

United States Code provisions implementing the IPP Convention

require knowledge of the victim’s IPP status that Bello did not

possess, those provisions cannot have put him on notice that he

was subject to prosecution in this country.                      See Reply Br. of

                                          14
Appellant 5 (“The fact that the statutes were never intended to

reach Appellant’s conduct informs the fact that he could not

infer from the statutes that they could impact his conduct.”).

That     argument    fails     at    its    start,     in    that    the    mens    rea

requirements of 18 U.S.C. § 1116(a) (the murder offense) and 18

U.S.C.    § 1201(a)(4)        (the   object     of   the    kidnapping     conspiracy

offense) are        limited    to    the   intent    necessary      for    murder   and

kidnapping, and do not include the intent to victimize an IPP.

The victim’s IPP status is simply a “jurisdictional element”

that allows prosecution of murder and kidnapping in our federal

courts.

       As the Supreme Court recently explained, courts generally

“interpret criminal statutes to require that a defendant possess

a mens rea, or guilty mind, as to every element of an offense.”

See Luna Torres v. Lynch, 136 S. Ct. 1619, 1630 (2016) (relying

on Elonis v. United States, 135 S. Ct. 2001, 2009-10 (2015)).

Not so, however, with respect to jurisdictional elements.                           Id.

at 1631.      That is, “when Congress has said nothing about the

mental state pertaining to a jurisdictional element, the default

rule flips:     Courts assume that Congress wanted such an element

to stand outside the otherwise applicable mens rea requirement.”

Id.; see United States v. Cooper, 482 F.3d 658, 664 (4th Cir.

2007) (observing that “mens rea requirements typically do not

extend to the jurisdictional elements of a crime”).                        Our review

                                           15
of §§ 1116(a) and 1201(a)(4) confirms that they are statutes

where     “the     existence     of   the    fact    that      confers    federal

jurisdiction need not be one in the mind of the actor at the

time he perpetrates the act made criminal.”                 See United States

v. Feola, 420 U.S. 671, 676 n.9 (1975). 5


                                        1.

        Section 1116(a) of Title 18, the statute underlying Count

1, provides that “[w]hoever kills or attempts to kill . . . [an

IPP] shall be punished as provided under sections 1111, 1112,

and 1113 of [Title 18].”              Notably, § 1116(a) does not define

“kill” or “attempt.”        Instead, those terms derive their meaning

from §§ 1111, 1112, and 1113, which spell out the elements of

the offenses of murder, manslaughter, and attempted murder or

manslaughter, respectively, when committed “[w]ithin the special

maritime    and    territorial    jurisdiction      of   the   United    States.”

Section    1111,    for   example,     specifies    that    “[m]urder     is   the

unlawful killing of a human being with malice aforethought,” and

it distinguishes first- from second-degree murder.                       In other



     5 The government asserts that Bello’s plea agreement bars
him from pursuing his mens rea contention. See Br. of Appellee
27 (deeming mens rea contention to be “statutory interpretation
argument” within Bello’s waiver of right to appeal).    Because
Bello proffers the mens rea contention solely to support his
Fifth Amendment claim, however, it is proper for us to reach —
and reject — that argument today.



                                        16
words,    § 1111    identifies        the     substantive         elements     of    murder,

including the mental state required to commit that offense.                               See

United States v. Ashford, 718 F.3d 377, 384 (4th Cir. 2013)

(explaining      that    first-degree            murder      under     § 1111       requires

“premeditation,”        while     second-degree             murder     requires       simply

“malice aforethought” (internal quotation marks omitted)).

       Read in concert with § 1111, § 1116 confers jurisdiction

over the murder of an IPP, including that of an American IPP in

another     country.       See        18     U.S.C.        § 1116(c)    (providing,        in

pertinent     part,       that        “the       United       States     may        exercise

jurisdiction     over    the”     murder         of   an    IPP   “outside     the    United

States” if “the victim is a representative, officer, employee,

or agent of the United States”).                      The victim’s IPP status is

thus   clearly     intended      to    be    a    jurisdictional       element       of   the

murder offense.         And nothing in § 1116(a) rebuts the presumption

that a perpetrator need not know his victim’s status in order to

commit the crime of murdering an IPP.                        Cf. Feola, 420 U.S. at

684 (concluding that a statute making it a federal crime to

assault a federal officer merely required “an intent to assault,

not an intent to assault a federal officer”).


                                             2.

       Bello was charged in Count 3 with the conspiracy offense

defined in 18 U.S.C. § 1201(c), which provides that, “[i]f two



                                             17
or more persons conspire to violate [§ 1201] and one or more of

such   persons      do   any    overt     act       to     effect      the      object    of   the

conspiracy, each shall be punished” as provided by law.                                        As

relevant here, § 1201(a)(4) punishes “[w]hoever unlawfully . . .

kidnaps . . . and holds for ransom or reward or otherwise any

person,”     when       that    person        is     an       IPP.         As    such,    § 1201

criminalizes a conspiracy to kidnap an IPP.

       Unlike § 1116(a), which cross-references and draws on other

sections     of    Title       18,   § 1201(a)            spells      out       the    “essential

elements” of the substantive kidnapping offense, that is, “an

unlawful seizure and holding” of another person.                                      See United

States     v.     Lewis,       662 F.2d 1087,          1088    (4th       Cir.    1981).

Satisfying        the    elements        of     § 1201(a),            we     have      observed,

“necessarily implies an unlawful physical or mental restraint

for an appreciable period against the person’s will and with a

willful intent so to confine the victim.”                             See United States v.

Lentz, 383 F.3d 191, 201 (4th Cir. 2004) (emphasis and internal

quotation marks omitted).                In other words, the elements of the

kidnapping       offense       include    a        mens       rea    requirement.          Those

elements    do    not,     however,      require          a    perpetrator        to    know   the

circumstances that bring a kidnapping offense within the purview

of the federal courts, such as whether the victim was an IPP.

       Assessing the kidnapping statute as a whole confirms that

the IPP provision — codified in 18 U.S.C. § 1201(a)(4) — is a

                                              18
jurisdictional element of the kidnapping offense.                              See Wayne R.

LaFave, 3 Subst. Crim. L. § 18.2(a) (2d ed. 2003) (describing

§ 1201(a)(4)        as     one       of    the     “statutorily-declared            bases    for

federal jurisdiction under the kidnapping statute”).                                    That is,

§ 1201(a)(4)’s           statutory              neighbors        speak    in        terms     of

jurisdiction,       supporting            the    proposition       that   § 1201(a)(4)        is

also jurisdictional.                 See United States v. Atl. Research Corp.,

551 U.S. 128,        135        (2007)          (reading     proximate           statutory

subparagraphs as bearing on one another’s meaning because “[t]he

provisions       are        adjacent             and      have      remarkably           similar

structures”).            More    specifically,            § 1201(a)(1)       criminalizes      a

kidnapping      offense          that       implicates       “interstate           or    foreign

commerce.”      Section 1201(a)(2) refers to a kidnapping committed

“within the special maritime and territorial jurisdiction of the

United      States.”            Section         1201(a)(3)        punishes     a    kidnapping

“within the special aircraft jurisdiction of the United States.”

Finally, § 1201(a)(5) criminalizes the kidnapping of a federal

officer.            Each        of        the    four      subparagraphs           surrounding

§ 1201(a)(4) confers federal jurisdiction without altering the

substantive elements of the kidnapping offense.                              See Lewis, 662
F.2d   at    1090    (concluding            that       pre-IPP    Convention       version    of

§ 1201(a) “creates a single crime with four jurisdictional bases

rather than four different crimes”).



                                                  19
     As with 18 U.S.C. § 1116(a), we discern no indication that

Congress intended in § 1201(a)(4) to impose an additional mens

rea requirement.      Rather, it is clear that a victim’s IPP status

is merely a basis for jurisdiction in our federal courts over a

kidnapping offense, and that a perpetrator need not know of that

status in order to be in violation of § 1201(a)(4) or to engage

in   a   kidnapping    conspiracy    in    contravention   of   § 1201(c).

Accordingly, there is no merit to Bello’s mens rea contention —

nor his broader claim that the Fifth Amendment’s Due Process

Clause precluded his prosecution in this country — and we must

uphold his kidnapping conspiracy and murder convictions.



                                    III.

     Pursuant to the foregoing, the judgment of the district

court is affirmed.

                                                                 AFFIRMED




                                     20